Citation Nr: 1605111	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  13-33 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to a rating in excess of 10 percent for tinnitus.

3.  Entitlement to a rating in excess of 20 percent for a lumbar spine disability.

4.  Entitlement to a rating in excess of 10 percent for lower right extremity radiculopathy, secondary to the lumbar spine disability.

5.  Entitlement to a rating in excess of 10 percent for lower left extremity radiculopathy, secondary to the lumbar spine disability. 


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to May 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated July 2012 and January 2015 by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence shows that the Veteran's bilateral hearing loss was not manifested during service and is not etiologically related to service; sensorineural hearing loss was not shown during the first year after discharge from service.

2.  The 10 percent rating currently in effect for the Veteran's service-connected tinnitus is the maximum schedular rating assignable under the law. 

3.  The Veteran's lumbar spine disability is manifested by forward flexion greater than 30 degrees but not greater than 60 degrees and the combined range of motion results is 190.

4.  The Veteran's lower right extremity radiculopathy, secondary to the lumbar spine disability is mild in severity.

5.  The Veteran's lower left extremity radiculopathy, secondary to the lumbar spine disability is moderate in severity.






CONCLUSIONS OF LAW

1.  The criteria to establish service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).

2.  There is no legal basis for the assignment of a schedular rating in excess of 10 percent for tinnitus.  38 U.S.C.A. §1155 (West 2014); 38 C.F.R. §4.87, DC 6260 (2015); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

3.  The criteria for a rating greater than 20 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.71a including Diagnostic Code General Rating Formula for Diseases and Injuries of the Spine (2015).

4.  The criteria for a rating in excess of 10 percent for lower right extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2015).

5.  The criteria for a rating 20 percent for lower left extremity radiculopathy have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistant Act (VCAA), VA has duties to notify and assist the Veteran in developing his claim.  The notice requirements of the VCAA provide that VA notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain on the Veteran's behalf.  38 C.F.R. § 3.159(b) (2015).  These requirements were met through an April 2011 letter.

The Board also finds that there has been compliance with VA's duty to assist.  The record in this case includes service treatment records, VA treatment records, several VA examination reports, and lay evidence from the Veteran and others.  The Board finds that the record as it stands includes adequate competent evidence to allow it to adjudicate the appeal, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c) (2015).

The Veteran was afforded a pertinent VA audiology examination in April 2011.  He was afforded VA spine examinations in April 2012 and November 2014.  The Board finds that the VA examinations and related medical opinions are sufficient for adjudicatory purposes. The examination reports reflect that the examiners performed an examination of the Veteran, and the medical opinions are based upon review of the Veteran's claims file and are supported by a sufficient rationale.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  

As VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating the appeal.

Principles of Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of:  (1) a current disability; (2) an in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table decision). 

With respect to claims such as the one at issue that involve service connection for hearing loss, the Board notes that this particular disability is defined by regulation.  Specifically, under the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, the Board observes that precedential case law provides that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).

Next, the Board acknowledges that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley, 5 Vet. App. at 159. 

Weight of Evidence

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that the Board had an inherent fact-finding ability.  Id. at 1076; see also 38 C.F.R. § 7104(a) (2015).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing, if relevant.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table decision).

Facts and Analysis - Servicing Connection for Hearing Loss

The Veteran has been diagnosed with sensorineural hearing loss in his left ear.  He maintains that this condition is due to acoustic trauma suffered by being stationed on an aircraft carrier during his service in the U.S. Navy.  The Veteran also asserts that he has not been exposed to loud noise since service.

In April 2011 the Veteran underwent a VA audio examination; the results are noted in the table below:


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
15
15
20
15
30
94%
LEFT
15
15
40
35
30
94%

These results indicate the Veteran had normal to mild, but not disabling, hearing loss in the right ear, and normal to mild hearing loss in the left ear, including sensorineural hearing loss for VA purposes in the left ear only at 2000 Hz.  The examiner opined that it was less likely than not that the Veteran's current hearing loss was due to acoustic trauma, explaining that the Veteran's hearing had been within normal limits at separation from service.  

After reviewing the evidence, the Board finds as a preliminary matter that entitlement to presumptive service connection for bilateral sensorineural hearing loss as a chronic condition under 38 C.F.R. § 3.309(a)  is not shown by the evidence of record.  As noted above, in order for the presumption to apply, the Veteran's hearing loss must have manifested to a compensable degree within a year following separation from service.  In this case, there is no contemporaneous probative evidence suggesting that the Veteran experienced hearing loss to a compensable degree during the first year after discharge from service.

Turning to direct service connection, the Board finds that a current hearing loss disability is shown under 38 C.F.R. § 3.385, as demonstrated by the April 2011 VA audiology examination findings.  As to in-service injury, when comparing the audiometric results from the October 1984 entrance examination report with those of the March 1989 separation examination report, there is no significant threshold shift.  Moreover, there are no service treatment records reflecting complaints of or treatment for hearing loss.  

The Board acknowledges that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley, 5 Vet. App. at 159.  However, in this case, the preponderance of the evidence weighs against a finding of such a nexus, as discussed above. 

The Veteran asserts that he has consistently noticed hearing loss since 1988 when he was spending five to six hours a day on the flight deck of an aircraft carrier.  See Veteran statement received December 2011.  The Board acknowledges that the Veteran is competent to report a history of hearing problems, which are within the realm of his personal experience.  Layno, 6 Vet. App. at 469; Charles v. Principi, 16 Vet. App. 370 (2002).  However, he has not shown that he possesses the necessary clinical expertise to comment on complicated medical issues, such as the nature and etiology of his bilateral sensorineural hearing loss.  See 38 C.F.R. § 3.159(a)(1) (2014) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions). 

Since the Veteran's hearing was examined at service separation and this showed normal hearing acuity, the Veteran's history of ongoing hearing loss since service is not credible.  Therefore these contentions are not considered probative.  The obvious logic being that for a current disability to have been caused by a remote in time injury, the disability would have been manifested at the time of injury.  Here it was not present in service and the current disability may not be conceded as related to service.  There is no competent evidence that contradicts this conclusion.  

What the evidence shows is that the Veteran had hearing loss in the left ear (but not a disability) prior to service.  On the occasion his hearing was tested during service, he was not shown to have either a hearing loss or a hearing disability.  Twenty years after service he is shown to have a mild hearing disability in the left ear, which a medical professional has not related to service.  Under these circumstances, the preponderance of the evidence is against the claim. 

The record post-service shows a prolonged period without complaint or treatment for hearing loss, and that the Veteran submitted his application seeking service connection for hearing loss in 2010, 21 years after separation from service. See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (holding that service connection may be rebutted by the absence of medical treatment for the claimed condition for many years after service). 

As a result of the foregoing, service connection for bilateral sensorineural hearing loss is not warranted.  The evidence in this case is not so evenly balanced so as to allow application of the benefit of the doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Increased Rating for Tinnitus

The Veteran claims entitlement to an initial higher rating for bilateral tinnitus.  The provisions of 38 C.F.R. § 4.25(b)  and Diagnostic Code 6260, limit a Veteran to a single disability rating for tinnitus of 10 percent, regardless of whether it is unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006). Accordingly, as there is no legal basis upon which to award separate schedular evaluations for tinnitus in each ear, or to otherwise increase the Veteran's total compensation for that service-connected disability, his claim must be denied. Sabonis v. Brown, 6 Vet. App. 426 (1994). 

Consideration of entitlement to an extraschedular evaluation has also been considered.  Ratings will generally be based on average impairment, but to afford justice in exceptional situations, an extraschedular rating can be provided. 38 C.F.R. § 3.321(b) (2014).  The Board finds that the schedular rating criteria adequately contemplate the manifestations of the Veteran's bilateral tinnitus, which includes ringing in both ears and difficulty hearing.  The evidence of record fails to show anything unique or unusual about the Veteran's disability that would render the schedular criteria inadequate.  As such, referral for consideration of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).




Principles of Rating Disabilities

Disability ratings are determined by applying a schedule of ratings (Rating Schedule) that is based on average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of a veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  With an initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

Pursuant to 38 C.F.R. §§ 4.40  and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  Mitchell, 25 Vet. App. 32 (2011); 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

Facts and Analysis - Lumbar Spine Disability

The Veteran's lumbar spine disability is currently rated at 20 percent.  The Veteran contends that the severity of his low back disability entitles him to an increased rating.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

The General Rating Formula for Diseases and Injuries of the Spine provides a 20 percent disability rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent disability rating is assigned where forward flexion of the thoracolumbar spine is to 30 degrees or less, or if there is favorable ankylosis of the entire thoracolumbar spine.

Higher ratings are available for other, more significant manifestations.

Note (1) provides for separate ratings for associated objective neurologic abnormalities.

Note (2) provides that the "combined range of motion" refers to sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. See also Plate V, 38 C.F.R. § 4.71a.

Diagnostic Code 5243 provides that IVDS is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25 . 

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

Turning to the facts of the case, neither private nor VA medical records reflect treatment for a low back disability during the period on appeal. 

A VA spine examination was conducted in April 2012. The Veteran reported that he was unable to sit longer than 20 minutes, walk longer than 30 minutes, or stand longer than 15 minutes without having bilateral hip and low back pain.  He reported no flare-ups and no incapacitating episodes.  The examiner observed an abnormal gate.  Range of motion of the lumbar spine revealed flexion to 90 degrees, extension to 30 degrees, left lateral flexion to 30 degrees, right lateral flexion to 30 degrees, left lateral rotation to 30 degrees, and right lateral rotation to 30 degrees. The examiner observed no objective evidence of pain on active range of motion, and found no additional limitation with repetitive motion.  The examiner noted the Veteran's mild lower right radiculopathy symptoms, which were attributed to nerve root compression of the sciatic nerve.  The report details films taken of the Veteran's back in March 2012 to suggest minimal degenerative changes at L5 to S1.  

The Veteran was afforded an additional VA spine examination in November 2014.  The Veteran reported that his back condition had worsened since his last evaluation.  The examiner diagnosed degenerative arthritis of the spine with radiculopathy.  The examiner measured forward flexion ending at 60 degrees, with objective evidence of painful motion beginning at 0 degrees.  Extension ended at 25 degrees, with objective evidence of painful motion beginning at 0 degrees. Right and left lateral flexion both ended at 25 degrees, with objective evidence of painful motion beginning at 0 degrees.  Right and left lateral rotation both ended at 30 degrees, with objective evidence of painful motion beginning at 0 degrees.  There were no changes in range of motion measurements after repetitive testing.  

The Veteran reported flare-ups which resulted in increased pain with prolonged sitting, standing over 15 minutes, or lifting over 20 pounds.  He reported missing five days at work in the previous year for severe back pain and he took off two-to-three days at a time.  The Veteran reported spasms and pain radiating to his lower extremities during these flare-ups.  The examiner noted that pain, weakness, fatigability, or incoordination could significantly limit functional ability either during flare-ups or when the joint is used repeatedly over a period of time; however the examiner was reluctant to estimate the loss of range of motion during a flare-up or on repeated use.  The examiner also noted functional loss which included symptoms of: less movement than usual, pain on movement, and interference with sitting, standing, and/or weight-bearing.

The examiner observed localized tenderness or pain to palpation of the spine, as well as guarding or muscle spasm that did not result in abnormal gait or abnormal spinal contour.  Muscle strength testing was normal, with no muscle atrophy indicated.  The examiner noted symptoms of radiculopathy, including moderate paresthesias and/or dysesthesias of the left lower extremity, but no numbness.  Mild radiculopathy involving the sciatic nerve was noted on the left side. The examiner reported no IVDS of the thoracolumbar spine.  An MRI from 2014 indicated the presence of a mild diffuse disc bulge with central disc protrusion abutting the descending left S1 nerve root. The examiner noted that the Veteran's low back disability impacted his ability to work, specifically stating the Veteran could not work in laborious jobs or lift anything over 20 pounds repetitively.  

The Veteran's November 2014 range of motion tests correspond with a 20 percent rating for a lumbar spine disability. 

Numerous lay statements from the Veteran and others have been received to support his Veteran's claim.  The Veteran sent in a statement in April 2011 that indicates he spends a great deal of time standing and walking at work which results in a lot of pain in his back.  He stated that he would like to switch to part-time but that is not an option.  He reported feeling so stiff at times, it was difficult to move.

A letter from the Veteran's uncle, G.R., received in April 2011 reflects that the Veteran began complaining of back and neck pain during service, and that in approximately 2010, the Veteran no longer enjoyed previous hobbies such as hunting due to neck, shoulder, knee, and back pain.  G.R. stated that the Veteran's back and other orthopedic problems prevent him from engaging in pleasurable activities he used to enjoy, including hiking, hunting, and horseback riding.  The letter indicates that the Veteran's quality of life is impaired due to the degeneration of his spine and joints. 

Another letter was received from another of the Veteran's uncles, R.R., in April 2011.  The letter indicates that the Veteran reported significantly increased pain during service from going up and down stairs and from heavy lifting.  R.R. noted that the Veteran appeared to be in more pain generally after separation from service.  The letter also notes that the Veteran had to give up many of the hobbies he used to enjoy due to back pain and states that back pain significantly impacts the Veteran's work and personal life. 

A letter from the Veteran's friend, E.A., was received in August 2012.  E.A. asserted that he had known the Veteran for over twenty years and there had been an obvious decline in the Veteran's quality of life due to decreased mobility and increased chronic pain.  The letter also notes the Veteran giving up activities he used to enjoy and notes that the Veteran appears to be aging more quickly due to his orthopedic ailments. 

A work colleague, S.P., sent in a letter in August 2012.  S.P. states he has known the Veteran for just over a year and he has observed the Veteran's daily pain and limitations due to his orthopedic problems.  The letter notes that the Veteran walks more slowly, has increased difficulty maneuvering stairs, and struggles to stand for long periods at a time. 

Each of these letters provides competent and credible evidence regarding the Veteran's symptoms and his daily struggles.  The November 2014 VA examiner took the Veteran's functional loss into account, noting that he had increased pain with prolonged sitting, standing for more than 15 minutes, and lifting 20 pounds or more.  Even considering the Veteran's symptoms and functional loss, he was able to flex to 60 degrees, extend to 25 degrees, laterally flex to 25 and 20 degrees on the right and left sides respectively, and laterally rotate to 30+ degrees on both sides, even with repeated motions.  Thus, even acknowledging the observations offered by the Veteran and his friends, relatives, and colleagues, the most probative evidence of record regarding measurable functional ability are the VA examination reports.

On review of the evidence above, the Board notes at the outset that the Veteran has been consistently able to flex to 40 degrees or better on examination, and there is no indication of ankylosis to any degree.  Because rating at the higher, 40 percent level requires forward flexion of the thoracolumbar spine limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, the Veteran's disability is clearly shown to more closely approximate the criteria for the currently-assigned 20 percent rating.  Moreover, the Veteran's combined range of motion to 190 correlates with a 10 percent rating.

The Veteran has not been diagnosed with IVDS, and in any case, there are no recorded incapacitating episodes as defined under the code.  As a result, a rating under Diagnostic Code 5243 (IVDS) rather than under the General Rating Formula would not present a benefit to the Veteran.

The Board has considered whether additional compensation is warranted for pain, fatigability, weakness and/or incoordination, particularly during flare-ups.  The record reflects that the Veteran currently experiences a few flare-ups a year that last two to three days.  The pain the Veteran describes during flare-ups - spasms and radiating pain in lower extremities - is contemplated by his separate ratings for left and right lower extremity radiculopathy.  Further, the General Rating Formula is specifically applicable with or without pain.

The Board also notes that separate ratings for radiculitis secondary to service-connected low back pain/strain have already been assigned by the RO.  These separate ratings directly address the Veteran's neurologic symptoms. 

The Board has found no distinct period during which the criteria for a higher rating were met.  Accordingly, a "staged rating" is not warranted.  Hart, 21 Vet. App. 505.

In summary, the Board finds that the schedular criteria for rating higher than 20 percent for a service-connected low back disability are not met, and therefore a higher rating is not warranted. 

Analysis - Lower Extremity Radiculopathies

The General Rating Formula for Diseases and Injuries of the Spine also provides that associated neurologic abnormalities are to be rated separately under the appropriate diagnostic code.  See 38 C.F.R. § 4.71a.  In a July 2012 rating decision, the RO assigned a separate rating of 10 percent for right lower extremity radiculopathy.  The RO classified the rating under Diagnostic Code 8520, and assigned an effective date of January 19, 2011.  In a January 2015 rating decision, the RO assigned a separate rating of 10 percent for left lower extremity radiculopathy.  The RO classified the rating under Diagnostic Code 8520, and assigned an effective date of November 17, 2014.

Diagnostic Code 8520 provides that mild incomplete paralysis of the sciatic nerve is rated 10 percent disabling; moderate incomplete paralysis is rated 20 percent disabling; moderately severe incomplete paralysis is rated 40 percent disabling; and severe incomplete paralysis, with marked muscular atrophy, is rated 60 percent disabling.  38 C.F.R. § 4.124a.  Complete paralysis of the sciatic nerve (e.g. the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost) is rated 80 percent disabling.  Id.  

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  Id. 

The Board observes that the words "mild," "moderate," and "severe," are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 (2014).

During the April 2012 VA examination, the Veteran reported paresthesia from his low back into his right lower extremity with some numbness.  The examiner noted the paresthesia and numbness were both mild in severity.  No radiculopathy was noted on the left side.   This VA examination report noted no additional signs or symptoms of radiculopathy.

In the November 2014 VA examination, the Veteran again reported paresthesia from his low back, this time only to his left lower extremity.  The November 2014 VA examination report specifically found left lower extremity paresthesia and numbness to a moderate degree, and left lumbar radiculopathy to a mild degree.  No radiculopathy was noted on the right side.   This VA examination report noted no additional signs or symptoms of radiculopathy.

Based on the medical evidence of record, the Veteran's neurological symptoms of the right lower extremity are contemplated by the current rating of 10 percent.  The assignment of a neurologic rating in excess of 10 percent for the right lower extremity is not warranted because according to the VA examination reports, at no point has the Veteran's radiculopathy or paresthesia of the right lower extremity been productive of moderate incomplete paralysis.  As described above, the April 2012 examiner characterized all right radicular symptoms as mild and the November 2014 examiner characterized the right radicular symptoms as absent.

Resolving all doubt in favor of the Veteran, the Board finds that the Veteran's neurologic symptoms of the left lower extremity warrant a 20 percent rating under Diagnostic Code 8520.  The November 2014 VA examination report characterizes the paresthesia and numbness in the Veteran's left lower extremity as moderate and characterizes the severity of the left side radiculopathy as mild.  The characterization of moderate paresthesia and numbness indicates a rating of 20 percent is warranted.  However, the assignment of a neurologic rating in excess of 20 percent for the left lower extremity is not warranted.  According to the VA examination reports, at no point has the Veteran's radiculopathy or paresthesia of the left lower extremity been productive of moderately-severe or severe incomplete paralysis.  As described above, the November 2014 examiner characterized all left radicular symptoms as mild to moderate. 

The Board has also considered whether other diagnostic criteria are applicable; however, the record does not reflect any additional diagnoses or neurological manifestations so as to warrant a higher a higher rating for the neurologic component of the left lower extremity.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8510 - 8730, Diseases of the Peripheral Nerves.  See also 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Additionally, there has been no evidence of any additional neurologic manifestations or symptoms in the Veteran's lower extremities, as confirmed by the two pertinent VA examinations of record. Therefore, a separate neurologic rating for either of the Veteran's lower extremities is not warranted at this time. 




Extraschedular Consideration

The Board has also considered whether a referral for extraschedular consideration is warranted with regard to the Veteran's increased rating claim.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) , for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111   (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366   (Fed. Cir. 2009). 

In this case, the Board finds that the rating criteria encompass the Veteran's service-connected low back disability.  His low back disability is manifested by painful motion beginning at 0 degrees of forward flexion, extension, lateral flexion and lateral rotation, and flare-ups occurring several times per year and lasting a couple of days each.  Pain, stiffness, and aching are explicitly contemplated by the General Rating Formula for the Spine, which also addresses reduction in range of motion and painful motion. Additionally, the neurologic symptoms radiating into the Veteran's left and right lower extremities have been addressed and compensated for under Diagnostic Code 8520.  As the schedular rating criteria are adequate to evaluate the symptoms and manifestations of the Veteran's low back disability, including the neurologic component, referral for consideration of an extraschedular rating for this disability is not warranted.

The Board notes that in Johnson v. McDonald, the Federal Circuit held that 38 C.F.R. § 3.321(b)(1)  "entitles a veteran to consideration for referral for extra-scheduler evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by scheduler evaluations."  762 F.3d 1362 (Fed. Cir. 2014).  In this case, the Veteran is currently service connected for a low back disability at 20 percent with a related neurologic component of 10 percent for the right lower extremity and 20 percent for the left lower extremity, and 10 percent for tinnitus.  The Veteran has not asserted, and the current record does not indicate, that he experiences a combined effect from these disabilities that is not already captured by the schedular rating criteria.  Accordingly, referral under Johnson for consideration of the combined impact of multiple service-connected disabilities is not necessary.


ORDER

Service connection for bilateral hearing loss is denied.

A rating in excess of 10 percent for tinnitus is denied

A rating in excess of 20 percent for a low back disability is denied.

A rating in excess of 10 percent for right lower extremity radiculopathy is denied. 

According the Veteran the benefit of the doubt, and subject to the law and regulations governing the payment of monetary benefits, a rating of 20 percent for left lower extremity radiculopathy is granted. 





____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


